              Case 1:17-mc-00029-EPG Document 20 Filed 02/05/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-MC-00029-EPG

12                                Plaintiff,            ORDER ON STIPULATED MOTION FOR
                                                        EXTENSION OF TIME TO FILE COMPLAINT
13                          v.                          FOR FORFEITURE AND/OR OBTAIN
14   APPROXIMATELY 30 FIREARMS,                         INDICTMENT ALLEGING FORFEITURE

15                                Defendant.            (ECF No. 19)

16

17          The Court has reviewed the stipulated motion for extension of time to file a complaint for
18 forfeiture and/or obtain an indictment alleging forfeiture (ECF No. 19), and finds that the parties have

19 shown good cause for such an extension. Accordingly, it is:

20          ORDERED, that the date by which the United States is required to file a complaint for forfeiture
21 against the property and/or obtain an indictment or information alleging that the property is subject to

22 forfeiture is hereby extended to July 30, 2021.

23 IT IS SO ORDERED.

24
        Dated:     February 5, 2021                           /s/
25
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                         1
